                 Case 2:21-cv-00246-JCC Document 3 Filed 02/26/21 Page 1 of 1




 1

 2

 3

 4

 5
                                 UNITED STATES DISTRICT COURT
 6                              WESTERN DISTRICT OF WASHINGTON
                                          AT SEATTLE
 7

 8   CECILE A BROWN,

 9                              Plaintiff,                  Case No. C21-246 JCC

10          v.                                              ORDER

11   UNITED STATES OF AMERICA, et al.,

12                              Defendants.

13

14          Plaintiff has filed an application to proceed in forma pauperis (“IFP”) in the above-

15   entitled action. (Dkt. # 1.) Plaintiff does not appear to have funds available to afford the $402.00

16   filing fee. Accordingly, Plaintiff’s application to proceed in forma pauperis is GRANTED.

17   Plaintiff shall note that leave to proceed as a pauper does not necessarily entitle Plaintiff to a

18   waiver of any other cost(s) of litigation.

19          The Clerk is directed to send copies of this order to the parties and to the Honorable John

20   C. Coughenour.

21          Dated this 26th day of February, 2021.


                                                            A
22

23                                                          MICHELLE L. PETERSON
                                                            United States Magistrate Judge
24

25
     ORDER - 1
